Citation Nr: 1436317	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-22 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

2.  Entitlement to total disability based on individual unemployability (TDIU).

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1965 to October 1968.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO). 

The Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran submitted a claim for TDIU in March 2010.  He stated that he is unable to work due in part to his left knee disability.  Accordingly, for purposes of clarity, this matter is listed on the first page of this decision.

The issue(s) of an increased disability rating for a left knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed July 2004 rating decision denied service connection for degenerative joint disease (DJD) of the lumbar spine (claimed as a low back disability) based on findings that a low back condition pre-existed service and was not aggravated by service and that degenerative joint disease of the lumbar spine did not manifest to a compensable degree within one year of discharge.

2.  Evidence received since the July 2004 Board decision does not tend to show that the Veteran's low back disability did not pre-exist his period of active service, or that it was aggravated during service; or that degenerative joint disease of the lumbar spine did not manifest to a compensable degree within one year of discharge.  The additional evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim of service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in October 2009, VA notified the Veteran of the information needed to substantiate and complete his claim in accordance with Kent, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the May 2013 supplemental statement of the case.  


The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  His Social Security Administration (SSA) records have been requested, but were found to be unavailable.  The RO arranged for a VA medical examination in November 2012 for which the Veteran failed to appear.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran filed an original claim of service connection for a low back disability in November 2003.  A July 2004 rating decision denied service connection for degenerative joint disease (DJD) of the lumbar spine on direct, aggravation, and presumptive bases.  The RO found that a low back condition pre-existed service and was not aggravated by service and also found that degenerative joint disease of the lumbar spine did not manifest to a compensable degree within one year of discharge.

Evidence of record at the time of the July 2004 rating decision consisted of the Veteran's STRs which included (1) a note of lower spinal fusion at age 16 on service entrance examination and (2) reports of pain in the low back after falling out of a tree with an assessment of a "normal back;" VA treatment records from March 2003 to February 2004; and a March 2004 VA examination report with X-ray evidence of degenerative joint disease of the lumbar spine.  Pertinent evidence received since the July 2004 rating decision includes an April 2007 VA treatment record where the Veteran complained of back pain and noted an injury to his back in service, a March 2010 statement by the Veteran indicating his back affects his ability to work, and a May 2013 medical opinion by a VA provider indicating that the Veteran's DJD was not related to service or injury therein.  

As the July 2004 rating decision denied the Veteran's claim of service connection for DJD of the lumbar spine on direct, aggravation, and presumptive bases, for new evidence to be material, it would have to show that either a low back disability did not pre-exist service or that such disability increased in severity (and was aggravated) therein; or that the Veteran's degenerative joint disease of the spine is related to service; or that it manifested in service or within the first post-service year.

While the April 2007 VA treatment record, March 2010 statement, and May 2013 medical opinion constitute new evidence (in that they were not previously associated with the record), none of these records is material evidence, as they do not tend to show that that either a low back disability did not pre-exist service or that such disability increased in severity (and was aggravated) therein; or that the Veteran's degenerative joint disease of the spine is related to service; or that it manifested in service or within the first post-service year.  Rather, the April 2007 VA treatment record notes the Veteran's complaints of back pain and injury in service, but does not find that Veteran's back disability was incurred in or aggravated by the injury in service.  Similarly, the March 2010 statement only affirms the presence of a current disability, and the May 2013 medical opinion does not suggest the disability did not pre-exist service or that it was aggravated therein, instead finding that the Veteran's DJD is not related to service and "developed years later" (outside the presumptive period).  Therefore, the newly received evidence does not address an unestablished fact necessary to substantiate the claim of service connection for a back disability on any basis (direct, aggravation, or presumptive); and while new, is not material. 

In sum, the additional evidence received since July 2004 does not address an unestablished fact necessary to substantiate the claim of service connection for a back disability; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, even the low threshold standard for reopening endorsed by the Court in Shade, 24 Vet. App. 10 (2010) is not met, and the claim of service connection for a back disability may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a back disability is denied.


REMAND

 The Veteran is seeking a rating in excess of 10 percent for his service-connected left knee disability.  He was last afforded a VA examination in December 2009.  The Veteran's representative has submitted a statement alleging worsening symptoms and requesting a contemporaneous examination to assess the current severity of the Veteran's left knee disability. 

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination, or obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the length of time and indication as to worsening symptomatology since the last VA examination, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected left knee disability is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Furthermore, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.  On June 2004 VA examination, the Veteran reported he was previously employed as a carpenter, but experienced flare-ups of his left knee disability which prevented him from fulfilling his duties.  On December 2009 VA examination, the Veteran again reported previously working as a carpenter, but that he has since been awarded Social Security Disability, in part due to his knee disability.  On March 2010 Notice of Disagreement, the Veteran noted that he is unable to work on a regular basis due at least in part to his knee problems and that he lost membership to two local trade unions due to being unable to work.  The record suggests that the Veteran is currently unemployed. 

As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a TDIU application form for his completion, and send him the appropriate notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.  The Veteran and his representative should have the opportunity to respond.

2.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of all inpatient or outpatient VA evaluations and treatment the Veteran has received since March 2013 for his left knee disability.

3.  After the above has been completed, schedule the Veteran for a VA examination to determine the current severity of the service-connected left knee disorder and to provide an opinion as to the impact of the left knee disorder on his employability.  The claims folder must be made available to the examiner for review in connection with the examination.  

a. The examiner is requested to determine the current severity of the service-connected left knee disorder.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail; and
 
b. The examiner is requested provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(s):  left knee arthritis and status post excised leiomyoma, left lower leg, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  It is noted that the Veteran has reported prior employment as a carpenter. 

A rationale should be provided for all opinions expressed in the report.

4. The RO should then re-adjudicate the matter of the rating assigned for the Veteran's service-connected left knee disability, as well as entitlement to TDIU.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


